Name: 2014/46/EU: Council Decision of 28Ã January 2014 appointing three United Kingdom alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2014-01-30

 30.1.2014 EN Official Journal of the European Union L 27/59 COUNCIL DECISION of 28 January 2014 appointing three United Kingdom alternate members of the Committee of the Regions (2014/46/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the United Kingdom Government, Whereas: (1) On 22 December 2009 and on 18 January 2010, the Council adopted Decisions 2009/1014/EU (1) and 2010/29/EU (2) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015. (2) Three alternate members seats on the Committee of the Regions have become vacant following the end of the terms of office of Ms Kathy POLLARD, Ms Mary ROBINSON and Ms Sharon TAYLOR, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed as alternate members to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2015:  Ms Sherma BATSON, Councillor, Stevenage Borough Council,  Ms Gillian FORD, Councillor, London Borough of Havering,  Ms Kathy POLLARD, Councillor, Babergh District Council. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 28 January 2014. For the Council The President G. STOURNARAS (1) OJ L 348, 29.12.2009, p. 22. (2) OJ L 12, 19.1.2010, p. 11.